3Jn tbe Wniteb ~tates ~ourt of jfeberal ~laims
                                           No. 14-777C                                           FILED
                                     (Filed: August 31, 2015)
                                                                                            AUG 3 1 2015
*****************************************                                                 U.s co
CHRISTOPHER REEVES,                                *                                    F=EDERAL UCRT OF
                                                                                                   '-AIMS
                                                   *
               Plaintiff,                          *   Order to Show Cause; RCFC 4l(b);
                                                   *   Dismissal for Failure to Prosecute
v.                                                 *
                                                   *
THE UNITED STATES,                                 *
                                                   *
               Defendant.                          *
*****************************************

                                             ORDER

        On October 27, 2014, defendant filed a motion to dismiss in the above-captioned case
pursuant to Rule 12(b)(l) of the Rules of the United States Court of Federal Claims ("RCFC").
Plaintiffs response to the motion was due no later than November 28, 2014, but none was filed.
On January 26, 2015, the court issued an order to show cause for failure to prosecute, which
required plaintiff to file a response by February 16, 2015. When the show cause order was
returned to the Clerk's Office, marked "return to sender," the Clerk's Office contacted the prison
and learned that plaintiff listed an incorrect P.O. Box number as his inmate address on his
complaint. Having been provided with the correct P.O. Box number for plaintiff, on February
10, 2015, the court sent a copy of the January 26, 2015 show cause order to plaintiff at the
correct P.O. Box number. In addition, the court sent via facsimile a copy of the January 26, 2015
show cause order to Mr. Charles L. Lockett, the prison warden, to ensure that plaintiff would
receive the show cause order.

        Once again, plaintiff did not respond to the court's show cause order. Upon making an
inquiry with the prison, the court learned that defendant's motion to dismiss had also been sent to
the incorrect P.O. Box number listed on plaintiffs complaint. Accordingly, out of an abundance
of caution, on March 27, 2015, the court sent a copy of the motion to dismiss, the January 26,
2015 order to show cause, and a second order to show cause, dated March 27, 2015, to the
correct mailing address. The March 27, 2015 order to show cause for failure to prosecute
required plaintiff to respond by no later than May 28, 2015. As of this date, plaintiff has not
submitted any response. RCFC 41(b) states:

       If the plaintiff fails to prosecute or to comply with these rules or a court order, the
       court may dismiss on its own motion or the defendant may move to dismiss the
       action or any claim against it. Unless the dismissal order states otherwise, a
       dismissal under this subdivision (b) and any dismissal not under this rule-except
      one for lack of jurisdiction or failure to join a party under RCFC 19---0perates as
      an adjudication on the merits.

The clerk of the court is therefore directed to DISMISS WITHOUT PREJUDICE plaintiffs
complaint and enter judgment accordingly.

      IT IS SO ORDERED.




                                               2